Name: Commission Regulation (EEC) No 215/83 of 27 January 1983 amending for the first time Regulation (EEC) No 1686/82 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 83 Official Journal of the European Communities No L 26/31 COMMISSION REGULATION (EEC) No 215/83 of 27 January 1983 amending for the first time Regulation (EEC) No 1686/82 fixing countervailing charges on seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1686/82 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4), requires that these charges be amended ; Article 1 The Annex to Regulation (EEC) No 1686/82 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 31 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 382, 31 . 12 . 1981 , p . 37 . (3) OJ No L 186, 30 . 6 . 1982, p . 27 . (&lt;) OJ No L 175 , 2 . 8 . 1972, p . 49 . No L 26/32 Official Journal of the European Communities 28 . 1 . 83 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 12-3 Hungary I 28-2 Romania l 28-2 Other countries (2) II . Three cross hybrids 11-5 Yugoslavia I 16-4 Austria l 20-2 Romania \ 26-7 Hungary \ 26-7 Other countries (3) III . Single hybrids 0-2 Austria l 9-7 Hungary I 13-6 Romania \ 54-6 Spain \l 54-6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain, USA, Austria, Canada and Yugoslavia . (3) With the exception of Canada, Spain and USA. (4) With the exception of Yugoslavia, USA and Canada.